Citation Nr: 1719850	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for bipolar disorder prior to May 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to May 1990 and from February 1993 to September 2007.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from an October 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for anxiety disorder, rated 0 percent, effective from the date after the Veteran's separation from active service.  An interim [September 2013] rating decision recharacterized the disability as bipolar disorder, increased the initial rating to 30 percent, and assigned a 70 percent rating from July 29, 2011.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of that hearing is in the record.  

This matter was previously before the Board in July 2015, when it was remanded for additional development.  A July 2016 Board decision granted an earlier effective date of May 13, 2011, for the increase to 70 percent; the appeal was otherwise denied.  The Veteran appealed that decision to the Court, resulting in a February 2017 Joint Motion for Partial Remand (JMR) by the parties with respect to the rating assigned prior to May 13, 2011; the Veteran did not contest the rating assigned from that date, and that matter is no longer in appellate status.  A February 2017 Court Order remanded the matter for compliance with the JMR instructions. 

The July 2016 Board decision also remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU), based on the Veteran's report that he had lost his job in October 2015 (i.e., after the appeal period currently at issue).  The record reflects that AOJ is actively working to adjudicate this issue (and awaiting action from the Veteran), and it is not presently in appellate status.  (See December 2016 correspondence requesting that the Veteran complete a TDIU application.)  



FINDING OF FACT

It is reasonably shown that throughout the appeal period the Veteran's bipolar disorder has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time under consideration is it shown to have been manifested by symptoms productive of total occupational and social impairment.  


CONCLUSION OF LAW

An initial 70 percent (but no higher) schedular rating is warranted throughout for the Veteran's bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Code 9432 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by correspondence in April 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

At the hearing before the undersigned, the Veteran was advised of the criteria governing increased ratings, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified/available postservice evaluation/treatment records have been secured.  He was afforded a VA examination in May 2007; the report of the examination is described in greater detail below.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Bipolar disorder is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  The use of ameliorating medication is specifically contemplated by the rating schedule, and the effects of such use may be considered when rating such disabilities.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-V does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-V.)

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including regarding degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On May 2007 VA examination (prior to separation from active service), the Veteran reported that he had been married to his wife for 18 years and had worked as a recruiter since 1993.  He reported that he started taking Xanax for stress, anxiety, and insomnia in 2005, and his primary care physician had changed his prescription to Ambien and also prescribed Depakote; the Veteran did not think it worked for him and stopped taking the medication.  He reported having poor memory and concentration for the previous two years, which his physician believed was due to attention deficit disorder and prescribed Adderall.  He was not currently taking any mental health medication.

On mental status examination, the Veteran was neatly and appropriately dressed and groomed, and he was alert and cooperative.  His motor behavior was within normal limits and he was oriented to all spheres.  His mood included some depression and anxiety, and he had a normal range of affect; he reported mild to moderate anxiety (5 to 7 on a scale of 1 to 10) and mild depression (3 to 5 on a scale of 1 to 10).  He reported infrequent panic attacks.  His impulsivity was within normal limits.  He reported difficulty falling asleep for at least an hour and difficulty staying asleep with waking up two to three times per night and early awakening sometimes; he was not feeling rested.  His appetite was within normal limits and he reported a weight gain of about 30 pounds over the previous two years.  The rate and flow of his speech were within normal limits.  His thought content and processes were within normal limits and his insight was good.  He reported some problems with attention and concentration and some mild obsessive thinking about work-related issues.  He denied any delusions or hallucinations.  He denied any past or present suicidal or homicidal ideation or intent.  His perception was within normal limits.  Cognitive deficits included mild to moderate impairment in attention and concentration, and he reported having to write things down due to memory impairment over the previous two years.  There was no evidence of a thought disorder.  The examiner opined that the Veteran's symptoms of anxiety, depression and insomnia met the criteria for a diagnosis of anxiety disorder not otherwise specified; there were no symptoms of posttraumatic stress disorder.  He reported insomnia over a number of years but worsening since his cardiac condition was diagnosed about two years earlier.  

The examiner opined that the anxiety and depression seemed related more to the Veteran's overall high stress level in his recruiting job rather than being related primarily to his medical condition.  He was not currently taking any psychiatric medication for anxiety/depression.  The examiner opined that the Veteran had a mild level of impairment in psychosocial and occupational functioning due to his mental health symptoms, noting that he had not been receiving treatment for anxiety/depressive symptoms.  The diagnosis was anxiety disorder not otherwise specified; a GAF score of 65 was assigned.

A March 2008 private treatment record notes the Veteran's report of outbursts of anger, constant feelings of unhappiness, self-hatred, anxiety, stress, and depression.  He reported a disorganized lifestyle, but denied any suicidal or homicidal ideation or intent.  

On April 10, 2008, private psychiatric evaluation, the Veteran reported that he had retired from working as a recruiter and was currently employed with AT&T.  He reported having a hard time dealing with people; he also reported being in hyper mode with periods of high energy, his mind racing, and inability to fall asleep or stay asleep.  He reported having a hard time with concentration, poor judgment, and impulsive control in interpersonal relationships.  He reported periods of depression with feelings of being sad/empty and lack of energy and motivation, but not suicidal.  He reported a pattern of mood swings of highs and lows most of the time.  His past psychiatric history included a known history of the same mood swings but he did not pursue any treatment goals.  He reported that he was married with a supportive wife and three children.

On mental status examination, the Veteran's speech was somewhat loud, rapid, and pressured.  His mood was euthymic, at times, euphoric, and his affect was labile.  His thought process was flighty and his thought content was without any delusional thoughts; he was never suicidal or homicidal and had no intent to harm himself or others.  He was known for some of his impulsive gestures and poor choices and decision making.  He described himself as headstrong.  His concentration was poor and his memory was intact.  The diagnostic impression was bipolar disorder, hypomanic, and a GAF score of 50 was assigned.
In May 2008, the Veteran's private physician reported that he was improving and, in August 2008, reported that he was socially and functionally optimal.  An April 2010 private treatment record notes the Veteran's report that "everything is normal."

An August 2010 VA treatment record notes that the Veteran was currently doing okay, and had recently started a new job with better hours and less stress.  However, he had previously stopped taking his medication and became impulsive.  He was not sleeping, became hypersexual and more irritable, and had nearly quit his job.  At that time, his GAF was 70.

In November 2010, the Veteran reported that he had suffered a psychiatric setback after discontinuing his medications.  He stated that he had almost quit his job for no reason and nearly destroyed his marriage.  He had to change to a less stressful job, incurring a pay cut, to keep from being fired.  He reported continuing depression and difficulty related to others.  

A January 2011 VA treatment record notes that the Veteran was irritable with episodes of low motivation.  He denied suicidal thoughts, and reported socializing with friends once a month.  Work was going okay, and his GAF was 67.

In a February 2011 statement, the Veteran's wife described his mood as having highs and lows, but since August 2007 had been the most depressed she had ever seen him.  She corroborated the Veteran's report that he had impulsively quit a job after he stopped taking his medication. 

A Mary 2011 VA treatment record notes that the Veteran was doing well, with adequate sleep, increased motivation, and irritability under control.  He was working fulltime, and his GAF was 68.  

When the matter was previously before the Board, the April 2008 private evaluation was characterized as having occurred in May 2011, with an effective date for the 70 percent rating granted based on symptoms present at that time.  In the February 2017 JMR, the parties agreed that the May 2011 date referred to the date that the document was prepared, but that it referred to evaluation and treatment provided in April 2008.  On remand from the Court, the Board has carefully re-reviewed the record, and concurs that the document dated in May 2011 is a re-typing of (nearly illegible) handwritten notes dating from April 2008.  The evaluation that formed the basis for the grant of an earlier effective date for the 70 percent rating was actually conducted in April 2008.  Thus, the 70 percent rating should be effective from at least that date.  

The Board acknowledges that the May 2007 VA examination appears to show symptoms of significantly less severity than that associated with a 70 percent rating.  However, that examination was conducted approximately five months prior to the Veteran's separation from active service, a significant change from a highly structured lifestyle.  Consequently, the Board finds that the April 2008 private evaluation is more probative with respect to evaluating the severity of the Veteran's bipolar disorder following separation from active service.  Viewing the record in the light most favorable to the Veteran the Board finds that an initial 70 percent rating is warranted for bipolar disorder.

The Board has considered whether "staged" ratings are appropriate between April 2008 and May 2011, given the periodic reports of symptom improvement (as reflected, in part, by GAF scores ranging from 67-70).  However, while these records do show a waxing and waning of symptoms, the Board finds that sustained improvement is not shown, as evidenced by periods of decompensation (related, at least in part) to cessation of medication.  Consequently, a 70 percent rating is warranted throughout.  

The Board has considered whether the Veteran is entitled to a 100 percent schedular rating at any point prior to May 13, 2011.  However, he has not endorsed symptoms consistent with those listed in the General Rating Formula as exemplars of a 100 percent rating.  Significantly, he apparently successfully maintained employment and social relationships throughout the period.  While occupational and social impairment is clearly demonstrated (e.g., changing jobs to manage symptoms and strained family relationships), there is no indication in the record that the Veteran's symptoms resulted in total social and occupational impairment.  Consequently, the Board finds that the Veteran's functional impairment due to psychiatric disability does not result in total occupational and social impairment, and an initial schedular rating in excess of 70 percent is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An increased initial rating of 70 percent is granted for the Veteran's service-connected bipolar disorder, throughout, subject to the regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


